Geaves, C. J.
In 1874 tbe defendant William bought the premises in the record, and from thence hitherto he and his wife, the defendant Sallie, have continued to occupy them as their home and residence. The premises are less than 40 acres and lie in the country, and not within any recorded town plat, or city or village. They were worth ;$2000. In January, 1880, the plaintiff recovered a judgment against the defendant William, and in February levied •on this property. The defendants had notice of the levy, but paid no attention to it, and the plaintiff made ho attempt to have an appraisal. In April the sheriff sold to the plaintiff for $1720, and the latter paid the money to the ■officer, who subsequently satisfied the execution and retained the residue, $1506.62, for the defendants. No redemption 'being made, the plaintiff received a deed, and subsequently brought this proceeding before a commissioner, under subdivision 3 of § 6706 of the Compiled Laws, to recover possession, and the cause went by appeal to the circuit court, where judgment was given for defendants, and the plaintiff .alleges error.
The case was determined by the circuit judge without a *159jury, and it appears from his finding, as also from the argument here, that the real issue between the parties was upon the existence of a right of homestead, adverse and paramount to the right claimed by the plaintiff under his purchase on the execution sale.
Before advancing a step we encounter1 a question of jurisdiction. It is one which cannot bo avoided. Was this matter of homestead capable of adjudication by collateral means in this kind of action ? It seems to me not. The controversy was within the principle which forbids the trial of adverse titles in these summary proceedings. Bennett v. Robinson 27 Mich. 26; Vos v. Dykema 26 Mich. 399; Foss v. Van Driele 47 Mich. 201.
Although a right of homestead may not be in strictness .-an estate,, it is a matter of title, and one which may, as it does frequently, involve questions of the greatest difficulty, .and it is not to be supposed that the Legislature intended to make such questions triable in a proceeding of this character. A justice of the peace has the same jurisdiction as a circuit judge in trying these cases, and the latter can decide no question in them that could not be adjudged by the former, and it has never been the policy to confide such inquiries to magistrates, or to any summary tribunal. Comp. L. § 5250, as amended in 1875, p. 258; sections from 5325 to 5333, inclusive, and amendments of 1881, p. 23; Roberts v. Highway Commissioners of Cottreville 25 Mich. 23; Campau v. Button 33 Mich. 525; Willson v. Gifford 42 Mich. 454. These references sufficiently illustrate the policy.
When it appeared to the commissioner that the contest was really one concerning the existence and validity of the right of homestead, the proceeding should have been dismissed, and the parties have been remitted to other and proper methods. The plaintiff, no doubt, might have brought the question under judicial consideration by an action of ejectment, and perhaps in some other way; and the defendants might have moved to set aside the sale, or might have filed a bill in equity.
The case should be remanded, with directions to set aside *160the proceedings; and we see no ground for requiring either party to pay costs to the other.
CaMpbell and Sheewood, JJ. concurred.